       Case 6:20-cv-00979-ADA Document 133 Filed 07/20/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TEXAS
                                WACO
                                WACO DIVISION


ALIGN TECHNOLOGY, INC.               §
                                     §             CIVIL NO:
vs.                                  §             WA:20-CV-00979-ADA
                                     §
3SHAPE A/S, 3SHAPE TRIOS A/S, 3SHAPE §
TRIOS A/S, 3SHAPE A/S, 3SHAPE TRIOS
A/S, 3SHAPE A/S


              ORDER RESETTING MARKMAN HEARING


     IT IS HEREBY ORDERED that the above entitled and numbered case is reset
                                                                        reset for
MARKMAN HEARING by Zoom
                     Zoom on Friday, August 13, 2021 at 09:30 AM.

       IT                      20th day of July, 2021.




                                            Alan D Albright
                                            UNITED STATES DISTRICT JUDGE
